DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending per Applicant’s 09/06/22 filing.  Claims 1-3, 5, 6, 8, 9, and 11-13 are amended.  Claims 16-20 are withdrawn from examination. No claims are newly added or canceled.

Response to Amendment
Applicant amendments are to the independent claims are sufficient to overcome the 35 USC 112 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed 35 USC 102 rejection have been fully considered but they are not persuasive.  Applicant makes the following arguments: Xing does not generate and rank the one or more features based on similarities of the first CPS context with the second CPS context, where a CPS context includes a combination of comparative degrees of involvement in cyber, physical and social activities.  Remarks p. 9.
Respectfully, the Office disagrees with Applicant’s assertion.  The Office understands the claimed CPS (cyber-physical-social) this term to generally mean the following when read in light of the specification.  “Cyber activities involve cyberspace, where the user is either acting alone or with other people. Such activities include, but are not limited to, use of electronic devices and/or computers to complete tasks.” (Spec [20])  “Physical activities generally relate to the body rather than the mind. In some aspects, physical activities include, but are not limited to, cleaning, moving, eating, and physical work.” (Spec [21])   “Social activities generally relate to social interactions with other people or collaborators to complete a task. Examples of tasks with social activities include, but are not limited to, having meetings with others, having meals, performing a task that relates to customer care, project work and communications.” (Spec. [22])  It is noted that the Office does not see a difference in the physical activities (e.g. “eating) and social activities (e.g. having meals).
Xing teaches “social network service node 320 may corresponds to a FACEBOOK, MYSPACE, SECONDLIFE, on-line gaming, and/or other social interaction service provider . . . obtain information from the social network service node 320 that identifies at least part of a social network profile for the user and/or at least part of a social network profile for other users, and to use that information to determine what activities the user and/or other users have performed in different defined contexts” (Xing [33]). The Office finds the social activities of Xing to be the equivalent of the claimed social context. Xing teaches “explicit user activities are those activities that a user conducts using the terminal 100 and can be detected by the context activity tracking module of the terminal” (Xing [50]). The Office finds the explicit user activities of Xing to be the equivalent of the claimed cyber context.  Xing teaches “performance of an activity, these dimensions include: day of a week (Monday, . . . , Sunday), time of a day (morning, afternoon, evening), type of the day (work day, holiday), location (home, office, merchant, hospital, unknown location), mobility (static, walking, running, biking, driving/commuting, unknown mobility), event (meeting, doctor appointment, concert, party, unknown event)” (Xing [69]) The Office finds the performance activity of Xing to be the equivalent of the claimed physical context.  
Finally, Xing expressly teaches “recommendation module 130 can display (block 700) indicia representing a plurality of recommended activities in an ordered sequence that is defined by a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.) and contexts that have been defined in a context activity repository (context activity repository 120, derived context activity repository 324, and/or social network service node 320) for the plurality of recommended activities.”  (Xing [36]) And “the processor 1004 is further configured to determine an association to a previous performance of a plurality of activities identified by the information in the context-activity repository, and to communicate the plurality of activities as an ordered sequence defined by a relative level of similarity between the present occurrence of the context and contexts defined in the context activity repository for the plurality of activities” (Xing [143]) The Office understands the claimed “ranking” to mean a positioning in a hierarchy.  Where Xing’s “display . . . in an ordered sequence” is the equivalent of the claimed ranking.
For all the reasons given above the rejection of the previous Office action is maintained.
Applicant's arguments filed 35 USC 103 rejection have been fully considered but they are not persuasive.  Applicant makes the following arguments: 
Zhang does not generate and rank the one or more feature task based on similarities of the first CPS context with the second CPS context, where CPS context includes a combination of comparative degrees of involvement in cyber, physical, and social activities.  Remarks p. 11.
It is noted that Zhang was not used to teach the feature in question.  For all the reasons given above the rejection of the previous Office action is maintained.
Those in the skill of the art would not be motivated to modify the indices based on context spaces with dimensions of Xing by adding the schedule-modifying event of Zhang because of substantial modifications needed to generate the schedule-modifying event based on the context spaces and update the dimension value of contexts based on the schedule-modifying event. Remarks p. 12
Respectfully, the Office disagrees with Applicant’s assertion. Further the Office is unsure which claim Applicant’s argument is drawn to since Zhang was not used in the rejection of claim 1 or 11.
Xing teaches calendaring, see for example “Possible significance of an activity that is being performed by a user may be determined by querying a calendar and searching for predefined keywords (e.g., to determine that the activity corresponds to a dentist appointment or visiting a business location)”. (Xing [65])   Xing further teaches “clock/calendar circuit 214 can output information identifying a time of day, a day of week, and/or other time/date information.” (Xing [29])  Xing however, does not teach for example - identifying a first task based at least on the start time and the end time, as claimed in claim 3.
Zhang teaches “ calendar model includes a set of activities (e.g., multiple inter-related activities) that form a schedule for the user or organization.” (Zhang [36]) Zhang also teaches “contextual information can also include activity contexts, such as an activity location, an activity start time and/or end time” (Zhang [36])
The Office maintains that since Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing with that of Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
For all the reasons given above the rejection of the previous Office action is maintained.
      
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al (US 2013/0159234 A1) 

Claim 1
Xing teaches a computer-implemented method for scheduling a task based on a cyber- physical-social (CPS) context (Xing abstract “context activity repository nodes and methods by a mobile electronic terminal”), the method comprising: 
receiving CPS activity data from CPS activity sensors, wherein the CPS activity data includes a combination of, in real time, a cyber activity, a physical activity, and a social activity (Xing [8] “processor circuit is configured to receive information from the mobile electronic terminals that identifies associations between occurrence of defined contexts and activities performed by users of the mobile electronic terminals”, [29] “GPS receiver 212 outputs signals that can be used by the processor circuit 200 to determine a geographic location of the terminal 100. The clock/calendar circuit 214 can output information identifying a time of day, a day of week, and/or other time/date information” and [135] “the additional metadata associated with the activity is used to map to an available object on the user's mobile device. For example, the relationship with the callee/receiver (parent, wife, husband, son, brother, best friend), if available, is used to locate a corresponding contact on the user's mobile device, the name of which will appear in the recommendation”);
generating a first CPS context based on the CPS activity data from the CPS activity sensors, wherein the CPS context comprises a combination of comparative degrees of involvement of the CPS activity data in one or more of a cyber context feature corresponding to the cyber activity, a physical context feature corresponding to the physical context activity, and a social context feature corresponding to the social activity (Xing [29] “acceleration/tilt sensor circuit 210 is configured to generate a signal that indicates when the terminal 100 is being moved by a user and/or that indicates an angular orientation of the terminal 100.  The sensor circuit 210 may, for example, include an accelerometer (e.g., a single or multi-axis accelerometer) that outputs a signal indicating an acceleration level(s) of the terminal 100 and/or may include a tilt sensor that generates a signal which indicates a tilt orientation of the terminal 100.  The GPS receiver 212 outputs signals that can be used by the processor circuit 200 to determine a geographic location of the terminal 100.  The clock/calendar circuit 214 can output information identifying a time of day, a day of week, and/or other time/date information”, [30] “terminal 100 can be configured to obtain information from the social network service node 320 that identifies at least part of a social network profile for the user and/or at least part of a social network profile for other users, and to use that information to determine what activities the user and/or other users have performed in different defined contexts”, and [36] “a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.) and contexts that have been defined in a context activity repository (context activity repository 120, derived context activity repository 324, and/or social network service node 320) for the plurality of recommended activities.” Where the level of similarity is the equivalent of the claimed “comparative degrees”, also see [66-70]); 
generating a second CPS context associated with one or more future tasks based on a trained CPS context model (Xing [26] “context activity repository 120 of the terminal 120 may contain a raw context activity repository 122 that stores a sequential log of activities that have been performed and the associated contexts that have been sensed”, also see [134-134]) wherein the trained CPS context model generates the second CPS context representing comparative degrees of involvement by the one or more future tasks based on cyber context features, physical context features, and social context features (Xing [49] “the context associated with performance of an activity is modeled as a point in a multi-dimensional space, in which each dimension captures an aspect of context (e.g., information from the user's social profile)” and [66] “context of a user activity can be modeled as a coordinate ("context coordinate") in a multi-dimensional space ("context space"). Each dimension of this "context space" captures at certain abstraction level an aspect of a context associated with performance of an activity.”); 
ranking the one or more future tasks based on a similarity of the first CPS context with the second CPS context (Xing [36] “recommendation module 130 can display (block 700) indicia representing a plurality of recommended activities in an ordered sequence that is defined by a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.)”); and 
recommending at least one of the one or more future tasks based on the ranking of the one or more future tasks (Xing [36] “recommendation module 130 can display (block 700) indicia representing a plurality of recommended activities in an ordered sequence that is defined by a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.)”) and
retraining the CPS context model based on the recommended at least one of the one or more future task (Xing [49] “Recommendations are generated by searching the user's current context coordinate in the context space and finding past activities (e.g., activities defined by information in the context activity repository 120 and/or node 324) with the nearest context coordinates Improved recommendations are made through fusing user activities and contexts together (e.g., where a user's activities are taken as a part of the user's context) while the changes in the user's context are utilized to infer what activities the user performed separately from the terminal”, where changes help to improve future recommendations).  

Claim 2
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: 
receiving one or more annotations comprising in-situ annotations describing the first CPS context based on the CPS activity data (Xing [75] see freshness); and 
using the one or more annotations and the first CPS context based on the CPS activity data to generate the second CPS context for the one or more future tasks (Xing [49] and [75]).  

Claim 4
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: training the CPS context model using Support Vector Machine (SVM) (Xing [49] and [66-75], where dimensions are the equivalent of the claimed vector).  

Claim 5
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the first CPS context is based on historic CPS activity data from the CPS activity sensors (Xing [49], [75], and [107]).  

Claim 6
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the generated second CPS context for the one or more future tasks comprises a CPS vector (Xing [138]).  

Claim 8
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the first CPS context comprises vector magnitudes for each of the cyber context feature, the physical context feature, and the social context feature (Xing [105-133]).  

Claim 9
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: generating the first CPS context based on a weighed combination the one or more of the cyber context feature, the physical context feature, and the social context feature (Xing [41] and [68]).  

Claim 10
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: 
classifying at least one of the one or more future tasks into a class based on the trained CPS context model (Xing [26] and [34], see grouping); and 
storing the classified at least one of the one or more future tasks in the trained CPS context model (Xing [26]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 2013/0159234 A1) as applied above and in further view of Zhang et al (US 2014/0067455 A1).

Claim 3
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising:
determining a start time of the CPS activity data based at least in part on the generated first CPS context (Xing [135-136]); 
Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing,
determining an end time of the CPS activity data based at least in part on the generated first CPS context (Zhang [49]); and 
identifying a first task based at least on the start time and the end time (Zhang [49]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the determining an end time of the CPS activity data based at least in part on the generated first CPS context; and identifying a first task based at least on the start time and the end time as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Xing teaches all the limitations of the computer-implemented method of claim 1, Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing, wherein the one or more future tasks comprise a plurality of future tasks and the method further comprises scheduling the plurality of future tasks in batches based on the ranking of the plurality of future tasks (Zhang [36] and [52], see set of task).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the one or more future tasks comprise a plurality of future tasks and the method further comprises scheduling the plurality of future tasks in batches based on the ranking of the plurality of future tasks as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Xing teachers a computer system for scheduling a group of tasks based on a cyber-physical-social (CPS) context model (Xing [1]), the computer system comprising: 
a processor (Xing [28] and [139]); and 
a memory operably coupled to the processor, wherein the memory stores computer executable instructions that, when executed (Xing [28] and [139]), cause the processor to:  33Docket No. MST-0219-01-US/408146-US-NP 
	receive CPS activity data from CPS activity sensors, wherein the CPS activity data includes a combination of, in real time, a cyber activity, a physical activity, and a social activity (Xing [8], [29], and [135]);
generate a first CPS context based on the CPS activity data collected from the CPS activity sensors, wherein the CPS context comprises a combination of comparative degrees of involvement of the CPS activity data in one or more of a cyber context feature corresponding to the cyber activity, a physical context feature corresponding to the physical activity, and a social context feature corresponding to the corresponding to the social activity(Xing [29-30] and [66-70]); 
identify a first task based on the generated first CPS context and annotation data associated with the first CPS context (Xing [36]; 
classify the identified first task into a class based on a trained CPS context model wherein a CPS model relates to a task to a second CPS context (Xing [26] and [34], see grouping); 
group one or more additional tasks with the identified first task to create a group of tasks based on the class of the identified first task and the trained CPS context model (Xing [26] and [34], see grouping); 
retain the CPS context model based at least on the identified first task (Xing [49]); and
Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing,
provide a schedule for the group of tasks (Zhang [52]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the provide a schedule for the group of tasks as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Xing in view of Zhang teach all the limitation of the computer system of claim 11, further comprising computer executable instructions that, when executed, cause the processor to: 
receive the annotation data from a user, wherein the annotation data comprises an in-situ annotation describing the first CPS context (Xing [49] and [75], see freshness).  

Claim 13
Xing in view of Zhang teach all the limitation of the computer system of claim 12, further comprising computer executable instructions that, when executed, cause the processor to: 
determine a start time of the identified task based at least on the generated first CPS context and the annotation data from the user (Xing [135-136]); and 
determine an end time of the identified task based at least on the generated first CPS context, the annotation data from the user, and the CPS activity data of the user (Zhang [49]); and 
Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing,
identify the first task based at least on the start time and the end time (Zhang [49]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the determine an end time of the identified task based at least on the generated CPS context, the annotation data from the user, and the CPS activity data of the user; and identify the first task based at least on the start time and the end time as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
Xing in view of Zhang teach all the limitation of the computer system of claim 11, further comprising computer executable instructions that, when executed, cause the processor to: train the CPS context model using Support Vector Machine (SVM).  (Xing [49] and [66-75], where dimensions are the equivalent of the claimed vector)

Claim 15
Xing in view of Zhang teach all the limitation of the computer system of claim 11, wherein the group of tasks has a shared CPS context based on: a location, 34Docket No. MST-0219-01-US/408146-US-NP a time, and a person to collaborate with (Xing [69], where event dimension is equivalent of the claimed person).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al (US 10,408,626 B2) teaches information processing apparatus including a processing circuit configured to obtain activity recognition information which is determined on the basis of sensing information of a plurality of users, the activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users, and generate information for displaying representations of the recognized activities of the plurality of users in relation to a map by using specified criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623